Frazer, C. J.
This was an indictment, against the appellant, charging that he “did,” &c., sell and give away certain intoxicating liquors, at and for the sum of ten cents,” to a person under the age of twenty-one years. A plea of *332not guilty was entered, and a trial had, which resulted in a verdict of guilty. A motion for a new trial was overruled, and this is the only error assigned which need be noticed, inasmuch as its determination necessarily settles every other question.
The evidence established the charge of giving to an infant, but not of selling, and the appellant contends that such giving, without other facts, does not constitute an offense. It seems to us that the statute is plainly against this proposition. It expressly enacts that, “if any person shall sell, barter or give away any intoxicating liquors to any person under the age of twenty-one years, &c., the person so offending shall be fined,” &c.
The judgment is affirmed, with costs.